DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-4, 6-10 and 12-23 are pending.
Claims 2, 5 and 11 are cancelled.

Information Disclosure Statement
The references cited in the information disclosure statement(s) submitted on 26 July 2022 have been considered by the examiner.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1, 3-4, 6-10 and 12-23 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Tarpo et al. (US 2005/0222786 A1) teaches a test system and method for testing a spa system which includes a spa tub for holding water, an electronic controller system which controls the spa system functions, and one or more controlled devices. The controls used to operate and monitor the various configured pumps, blowers, lights, etc., are displayed on the application panel.  All controls, except for the Heater and Circulation pump that are not user controllable, contain a push-button operation as well as an animation that represents the state of the device.  These controls act as indicators during a test routine.  When the test script is not running, the controls become buttons for interactive operation of the spa in much the same way as the panel control buttons.
GOETTL et al. (WO 2021/050932 A1) teaches a pump including a variable speed motor, a controller configured to control the speed of the motor, a plurality of pool/spa components, a plumbing subsystem placing the components in fluidic communication with the pump, and a plurality of control valves switchable between an open position and a closed position. Each of the control valves is associated with one of the components, positioned in the plumbing subsystem between the associated component and the pump to control the flow of fluid to the associated component, and is configured to provide a specific flow rate of fluid to the associated component based on a set system pressure when in the open position. The controller adjusts the speed of the motor to adjust the fluid pressure within the plumbing subsystem to match the set system pressure value. The control system can prioritize the pool system components, determine if a current total flow requirement for a plurality of activated pool system components exceeds a flow capacity of the pump, and deactivate the component having the lowest priority value if the current total flow requirement exceeds the flow capacity of the pump.
Roy et al. (US 2020/0319621 A1) teaches systems and methods for providing network connectivity and remote monitoring, optimization, and control of pool/spa equipment. The control system provides capability to select a mode, such as an efficiency mode, a spa mode, and a party mode. Selecting a mode will automatically adjust pump speed or flow accordingly.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
creating a data structure representing a plurality of swimming pool or spa system components and fluidic connections between subsets of the plurality of swimming pool or spa system components, wherein the data structure is created using a graphical interface in which a user can define the fluid connections; calculating fluidic flows through the plurality of swimming pool or spa system components based on one or more potential configurations of the plurality of swimming pool system components capable of fulfilling the request based on the data structure; detecting whether one or more unsatisfactory potential configurations of the one or more potential configurations result in unsatisfactory conditions in which components of the swimming pool or spa system could be damaged or water or energy could be wasted  from the calculated fluidic flows through the plurality of swimming pool or spa system components; detecting one or more satisfactory potential configurations of the potential configurations that result in satisfactory fluidic flow and are not the one or more unsatisfactory potential configurations; and autonomously selecting one of the one or more satisfactory potential configurations.

Claims 3-4, 6-10 and 12-23 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 3-4, 6-10 and 12-23 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116